Opinion by
Mr. Chief Justice Simpson,
Plaintiff brought action for foreclosure of mortgage, making a junior judgment creditor a party defendant. This defendant answered, admitting the mortgage, but alleging that certain rents received from the mortgaged property, and from a policy of fire insurance, should be credited on the mortgage. On this defendant’s motion, Judge Hudson referred the cause to a master to “ take testimony and state the amounts due upon the mortgage debt and upon the judgment, and report the same to this court, all equities reserved.” Plaintiff appealed from this order, upon the ground that the issues of law should have been decided by the court before a reference was ordered, and that it was error to refer the cause to a master to decide issues of law and fact. Held, that the order authorized a report on the facts of the case, including the facts connected with the alleged credits but not a decision of the legal questions involved, and that the order of reference was proper.